--------------------------------------------------------------------------------


Exhibit 10.3
 
SECOND AMENDMENT TO PURCHASE AGREEMENT
 


 
This SECOND AMENDMENT TO PURCHASE AGREEMENT (the "Amendment"), dated as of
October 29, 2007, is by and among Luby's, Inc., a Delaware corporation (together
with its subsidiaries, the "Company"), and Harris J. Pappas and Christopher J.
Pappas, individuals residing in Houston, Texas (together, the
"Noteholders").  Unless otherwise specifically defined herein, each term used
herein which is defined in the Purchase Agreement (as defined below) shall have
the meaning assigned to such term in the Purchase Agreement.
 
RECITALS
 
WHEREAS, each of the Noteholders has agreed to amend the Employment Agreement,
dated November 11, 2005, between the Company and such Noteholder, to, among
other things, extend his employment with the Company for one year, until August
31, 2009, without any increase in his annual base salary and without any other
agreement as to compensation;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree to amend that certain Purchase
Agreement, dated March 9, 2001, by and between the Company and the Noteholders,
as amended by the First Amendment to Purchase Agreement, dated as of June 7,
2004 (the "Purchase Agreement"), as follows:
 
1.           Amendment of Section 1.1 (Definitions).  The following definition
in Section 1.1 of the Purchase Agreement is hereby amended and restated in its
entirety, to read as follows:
 
""Maximum Percentage Ownership" means (i) prior to March 15, 2002, 25%, (ii)
from March 15, 2002 and prior to October 29, 2007, 28%, and (iii) on or after
October 29, 2007, 33%."
 
2.           Amendment of Section 5.4 (Standstill).  Section 5.4 of the Purchase
Agreement is hereby amended to add the following paragraph at the end of such
Section 5.4:
 
"(d)           Notwithstanding the foregoing, the Purchasers, together with
their Affiliates and Associates and any 13d Group of which they are a part,
shall not be deemed to Beneficially Own any Voting Stock or Common Stock of the
Company in excess of the Maximum Percentage Ownership solely as the result of an
acquisition of Voting Stock or Common Stock by the Company until such time
thereafter as the Purchasers, together with their Affiliates and Associates and
any 13d Group of which they are a part, shall become the Beneficial Owner (other
than by means of a stock dividend or stock split or as a result of thereafter
becoming the Beneficial Owner of shares issuable or issued upon the exercise of
options to acquire Voting Stock or Common Stock granted to the Purchasers by the
Company) of any additional shares of Voting Stock or Common Stock of the Company
while the Purchasers, together with their Affiliates and Associates and any 13d
Group of which they are a part, otherwise are, or as a result of which the
Purchasers, together with their Affiliates and Associates and any 13d Group of
which they are a part, otherwise become, the Beneficial Owner of any Voting
Stock or Common Stock of the Company in excess of the Maximum Percentage
Ownership."
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
3.           Counterparts.  This Amendment may be executed and delivered
(including by facsimile transmission) in one or more counterparts, all of which
shall be considered one and the same agreement and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other parties, it being understood that all parties need not sign the
same counterpart.
 
4.           Entire Agreement.  This Amendment together with the Purchase
Agreement constitutes the entire agreement of the parties hereto and supersedes
all prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof.  There are no representations
or warranties, agreements or covenants with respect to the subject matter hereof
other than those expressly set forth in this Amendment and the Purchase
Agreement.
 
5.           Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY
CONFLICTS OF LAWS PROVISIONS.
 
6.           Public Announcements.  The Company, on the one hand, and
Noteholders, on the other, shall consult with each other before issuing any
press release or otherwise making any public statements with respect to this
Amendment or the transactions contemplated hereby, except for statements
required by Law or by any listing agreements with or rules of any national
securities exchange or the National Association of Securities Dealers, Inc., or
made in disclosures reasonably determined as required to be filed pursuant to
the Securities Act or the Exchange Act.
 
7.           Headings.  The headings of this Amendment are for convenience or
reference only and are not part of the substance of this Amendment.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed as of the date first written above.
 
 
 

       
LUBY’S, INC
               
By:
/s/Gasper Mir, III
     
Name:
Gasper Mir, III
     
Title:
Chairman of the Board








       
NOTEHOLDERS:
                 
/s/Harris J. Pappas
       
Harris J. Pappas
                           
/s/Christopher J. Pappas
       
Christopher J. Pappas



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------


